Citation Nr: 0427418	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  02-19 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to a rating higher than 60 percent for gout.


REPRESENTATION

Appellant represented by:	Mr. Richard A. LaPointe, Esq.


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel
INTRODUCTION

The veteran had recognized active service from March 1976 to 
October 1976.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2002 RO decision which denied service connection 
for a psychiatric disorder, hypertension, and diabetes 
mellitus, denied an increased rating for gout, and denied a 
TDIU rating.  A December 2003 Board decision denied the 
claims for service connection for a psychiatric disorder, 
hypertension, and diabetes mellitus, granted an increased 
rating of 60 percent for gout, and remanded the TDIU claim to 
the RO for additional consideration.  The veteran then 
appealed the Board's decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  In an April 2004 joint motion 
to the Court, the parties (the veteran and the VA Secretary) 
requested that the Board decision be partially vacated and 
the case remanded for further action.  An April 2004 Court 
order granted the joint motion, vacating the Board's decision 
in its entirety except for that portion of the decision 
granting an increased 60 percent rating for gout, and the 
case was subsequently returned to the Board.  The TDIU issue 
remanded by the Board is still pending at the RO and will not 
be addressed herein.


REMAND

According to the April 2004 joint motion and Court order, the 
Board must further address compliance with the legal 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) concerning the VA's duty to notify the claimant as to 
evidence and information necessary to substantiate his claims 
for service connection for a psychiatric disorder, 
hypertension, and diabetes mellitus, and for a rating higher 
than 60 percent for gout.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Charles v. Principi, 16 
Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The Board itself may not provide such notice to 
the veteran.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (2003).  The RO should 
provide additional written notice to the veteran on this 
matter.

The April 2004 joint motion and Court order also found that 
the Board, when determining the rating for gout, did not 
adequately address why the requirements for a 100 percent 
rating for gout were not met, or why the veteran was not 
entitled to an extraschedular rating for gout.  The Board 
notes that due to the passage of time in the appellate 
process, more than two years have now passed since the last 
VA examination addressing the severity of the veteran's gout.  
Given these circumstances, a current VA examination of the 
veteran's gout, addressing the current severity of the 
condition, is warranted.  Any updated treatment records 
should also be secured.

In view of the foregoing, the case is remanded for the 
following:

1.  To assure compliance with VCAA notice 
requirements, the RO should send the 
veteran specific written notice as to the 
evidence and information necessary to 
substantiate his claims for service 
connection for a psychiatric disorder, 
hypertension, and diabetes mellitus, and 
for a rating higher than 60 percent for 
gout, including notice as to what portion 
he is to provide and what portion the VA 
is to provide.   

2.  The RO should ask the veteran to 
identify any additional medical records 
of treatment during and since 2000, not 
already in the claims folder, concerning 
treatment for a psychiatric disorder, 
hypertension, diabetes mellitus, and 
gout.  The RO should then obtain copies 
of the medical records.

3.  The RO should then have the veteran 
undergo a VA examination to determine the 
current severity of his gout.  The claims 
folder should be provided to and reviewed 
by the examiner.  All findings necessary 
to rate the gout should be reported in 
detail, including the level of 
incapacitation caused by gout, and the 
examiner should specifically comment on 
the effect of the veteran's gout on his 
ability to maintain employment.

4.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
for service connection for a psychiatric 
disorder, hypertension, and diabetes 
mellitus, and for a rating higher than 60 
percent for gout.  In reviewing the claim 
for a rating higher than 60 percent for 
gout, the RO should consider whether an 
extraschedular rating is warranted for 
the condition.  If the claims are denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required by the appellant until he receives further notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
C. W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




